 

Exhibit 10.7

 

COLLATERAL ADMINISTRATION AGREEMENT

 

This COLLATERAL ADMINISTRATION AGREEMENT, dated as of May 19, 2017 (this
“Agreement”) is entered into by and among MURRAY HILL FUNDING II, LLC, a
Delaware limited liability company, as Issuer (the “Issuer”), CĪON INVESTMENT
MANAGEMENT, LLC, a Delaware limited liability company, as Collateral Manager (as
that term is defined in the Indenture, referred to herein, together with any
successor Collateral Manager under the Indenture, the “Collateral Manager”), and
U.S. Bank National Association (“U.S. Bank”), a national banking association
with trust powers organized under the laws of the United States, as Collateral
Administrator (in such capacity, and together with any successor Collateral
Administrator hereunder, the “Collateral Administrator”).

 

WITNESSETH:

 

WHEREAS, the Issuer intends to issue certain Notes (the “Notes”) pursuant to the
Indenture referred to below;

 

WHEREAS, the Collateral Manager and the Issuer have entered into a Collateral
Management Agreement, dated as of May 19, 2017 (as amended, supplemented or
otherwise modified from time to time, the “Collateral Management Agreement”),
pursuant to which the Collateral Manager provides certain services to the Issuer
(including as contemplated by the Indenture);

 

WHEREAS, pursuant to the terms of the Indenture, dated as of May 19, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Indenture”),
between the Issuer and U.S. Bank National Association, a national banking
association with trust powers organized under the laws of the United States, as
trustee (together with its permitted successor and assigns in the trusts
thereunder, the “Trustee”), the Issuer has Granted to the Trustee, for the
benefit and security of the Secured Parties, all of the Issuer’s right, title
and interest in, to and under, the Collateral;

 

WHEREAS, the Issuer wishes to engage U.S. Bank to act as Collateral
Administrator, and thereby to engage it to perform certain administrative duties
of the Issuer with respect to the Collateral pursuant to the terms of this
Agreement; and

 

WHEREAS, U.S. Bank is prepared to perform as Collateral Administrator certain
specified obligations of the Issuer, or the Collateral Manager on its behalf,
under the Indenture as specified herein, upon and subject to the terms of this
Agreement (but without assuming the obligations and liabilities of the Issuer or
the Collateral Manager under the Indenture or the Collateral Management
Agreement).

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration the receipt of which is hereby
acknowledged, the parties hereto agree as follows:

 

1.          Definitions. Capitalized terms not otherwise defined in this
Agreement shall have the meanings set forth in the Indenture.

 

  Page 1

 

 

2.          Powers and Duties of Collateral Administrator.

 

(a)          The Issuer hereby appoints U.S. Bank, and U.S. Bank hereby accepts
its appointment, as the Issuer’s agent to act as Collateral Administrator
pursuant to the terms of this Agreement, until the earlier of U.S. Bank’s
resignation or removal as Collateral Administrator pursuant to Section 7 hereof
or until the termination of this Agreement pursuant to Section 6 hereof. In such
capacity, the Collateral Administrator shall assist the Issuer and the
Collateral Manager in connection with monitoring the Collateral solely by
maintaining a database of certain characteristics of the Collateral on an
ongoing basis, and in providing to the Issuer and the Collateral Manager certain
reports, schedules and calculations, all as more particularly described in
Sections 2(b) through 2(e) below (in each case in such form and content, and in
such detail, as may be mutually agreed upon by the parties hereto from time to
time and as may be required by the Indenture), based upon information and data
received from the Issuer and/or the Collateral Manager (in addition to certain
information that may be received from the Trustee in respect of Eligible
Investments and cash balances in Accounts, as provided herein), which reports,
schedules and calculations the Issuer or the Collateral Manager, on its behalf,
is required to prepare and deliver or perform (or which are necessary to be
performed in order that certain reports, schedules and calculations can be
performed as required) under Section 10.5 of the Indenture. The Collateral
Administrator’s duties and authority to act as Collateral Administrator
hereunder are limited to the duties and authority specifically set forth in this
Agreement. By entering into, or performing its duties under, this Agreement, the
Collateral Administrator shall not be deemed to assume any obligations or
liabilities of the Issuer under the Indenture, or of the Collateral Manager
under the Collateral Management Agreement or the Indenture, and nothing herein
contained shall be deemed to release, terminate, discharge, limit, reduce,
diminish, modify, amend or otherwise alter in any respect the duties,
obligations or liabilities of the Issuer or the Trustee under or pursuant to the
Indenture or of the Collateral Manager under or pursuant to the Indenture or the
Collateral Management Agreement.

 

(b)          The Collateral Administrator shall perform the following general
functions from time to time:

 

(i)          Within 30 days after the Closing Date, create a collateral database
with respect to the Portfolio Assets and Eligible Investments included in the
Collateral that is Granted to the Trustee, as provided in this Agreement (the
“Collateral Database”) and provide access to the information contained therein
to the Collateral Manager and the Issuer;

 

(ii)         Update the Collateral Database on a daily basis for changes,
including for Moody’s and Standard & Poor’s ratings changes, and to reflect the
sale or other disposition of the Portfolio Assets included in the Collateral and
the addition to the Collateral of additional Portfolio Assets and Eligible
Investments from time to time and any amendment or change to loan amounts held
as Collateral, in each case based upon, and to the extent of, information
furnished to the Collateral Administrator by the Issuer, Collateral Manager or
the Liquidation Agent as may be reasonably required by the Collateral
Administrator from time to time, or that may be provided by the Trustee (based
upon notices received by the Trustee from the issuer, trustee or agent bank
under an Underlying Instrument, or other similar source);

 

  Page 2

 

 

(iii)        Track the receipt and daily allocation to the Accounts of Interest
Collections and Principal Collections and any withdrawals therefrom and, on each
Business Day, provide to the Collateral Manager daily reports reflecting such
actions to the Accounts as of the close of business on the preceding Business
Day (which reports may be included in the Daily Report referenced below), and
provide to the Trustee such other information as may be needed by the Trustee
with respect to the Priority of Payments and Payment Dates; and

 

(iv)        Prepare, on behalf of the Issuer or the Collateral Manager on the
Issuer’s behalf, and arrange for delivery in accordance with the Indenture
within the time frames stated therein, (A) beginning in July, 2017, a draft of
the Payment Date Reports pursuant to the terms of Section 10.5(a) of the
Indenture, on the basis of the information contained in the Collateral Database
as of the applicable Determination Date (and in that regard cooperate with the
Collateral Manager, on behalf of the Issuer, in connection with the comparison
of information and discrepancies, if any, required under the penultimate
paragraph of said Section 10.5(a) of the Indenture), and (B) beginning on the
day after the Closing Date as and to the extent mutually agreed, and thereafter
on a fully operational basis as promptly as the Collateral Administrator is able
to do so with commercially reasonable efforts, each Daily Report required to be
delivered under Section 10.5(b) of the Indenture and any reports delivered on
any Redemption Date pursuant to Section 10.5(d) of the Indenture (the
“Redemption Date Reports”), in each case on the basis of the information
contained in the Collateral Database or provided by the Trustee or the
Collateral Manager as of the close of business on the preceding Business Day.

 

(v)         Prepare, on behalf of the Issuer or the Collateral Manager on the
Issuer’s behalf, and arrange for delivery in accordance with the Indenture
within the time frames stated therein, a report pursuant to Section 10.5(c) of
the Indenture (the “Collateral Change Event and Repayment Date Report”), in each
case on the basis of information contained within the Collateral Change Event
Notice delivered to the Collateral Administrator and on the basis of the
information contained in the Collateral Database or otherwise provided by the
Collateral Manager.

 

  Page 3

 

 

(c)          The Collateral Manager shall cooperate with the Collateral
Administrator in connection with the matters described herein, including the
preparation by the Collateral Administrator of the Payment Date Reports, Daily
Reports, Collateral Change Event and Repayment Date Reports and other statements
and calculations required hereunder. Without limiting the generality of the
foregoing, the Collateral Manager shall supply in a timely fashion any
information maintained by it that the Collateral Administrator may from time to
time request with respect to the Collateral and reasonably need in order to
complete the reports, statements and calculations required to be prepared by the
Collateral Administrator hereunder or required to permit the Collateral
Administrator to perform its obligations hereunder, including without
limitation, the market value and categorization of a Portfolio Asset, to the
extent required by the Indenture, and any other information that may be
reasonably required under the Indenture with respect to a Defaulted Obligation
(including, without limitation, promptly notifying the Collateral Administrator
upon any Portfolio Asset becoming a Defaulted Obligation or Equity Security).
Except with respect to the Daily Reports, the Collateral Manager shall review,
verify and approve the contents of the aforesaid reports, statements and
calculations and shall approve for prompt distribution in accordance with the
Indenture. To the extent any of the information in such reports, statements and
calculations conflicts with data or calculations in the records of the
Collateral Manager, the Collateral Manager shall notify the Collateral
Administrator of such discrepancy and use reasonable efforts to assist the
Collateral Administrator in reconciling such discrepancy. The Collateral Manager
shall cooperate with the Collateral Administrator by answering questions posed
by the Collateral Administrator that are reasonably related to such reports,
instructions, statements and certificates. The Collateral Administrator shall
provide such items (other than the Daily Reports and the Collateral Change Event
and Repayment Date Reports required to be prepared and delivered on any
Collateral Change Trade Date or Repayment Date pursuant to Section 10.5(c)(ii))
to the Collateral Manager no later than three (3) Business Days prior to the due
date as set forth above to enable such review by the Collateral Manager. At the
instruction of the Collateral Manager, the Collateral Administrator shall attach
to any reports such additional information that is timely provided by the
Collateral Manager and independently prepared by, or on behalf of the Collateral
Manager. The Collateral Manager shall be solely responsible for the content of
any such additional information.

 

(d)          If, in performing its duties under this Agreement, the Collateral
Administrator is required to decide between alternative courses of action, the
Collateral Administrator may request written instructions from the Collateral
Manager, acting on behalf of the Issuer, as to the course of action desired by
it. If for any reason the Collateral Administrator does not receive such
instructions within five (5) Business Days after it has requested them, the
Collateral Administrator may, but shall be under no duty to, take or refrain
from taking any such courses of action. The Collateral Administrator shall act
in accordance with instructions received after such two-Business Day period
except to the extent it has already taken, or committed itself to take action
inconsistent with such instructions. The Collateral Administrator shall be
entitled to rely on the advice of legal counsel and independent accountants in
performing its duties hereunder and shall be deemed to have acted in good faith
if it acts in accordance with such advice. The Collateral Administrator shall
have no obligation to determine any market value or market price in connection
with any actions or duties under this Agreement.

 

(e)          Nothing herein shall prevent the Collateral Administrator or any of
its affiliates from engaging in other businesses or from rendering services of
any kind to any Person.

 

(f)          Without limiting its reporting obligations under this Agreement,
the Collateral Administrator shall have no obligation to determine (and the
Collateral Manager will timely advise the Collateral Administrator) (i) the
type, classification or characterization of any Portfolio Asset or whether any
Portfolio Asset satisfies the criteria for the acquisition thereof as set forth
in the Indenture or the Equity Contribution Agreement, including without
limitation and as applicable, as set forth in the definitions of “Additional
Funding Asset”, “Affiliated Loan”, “Bond”, “Committed Proceeds Asset”,
“Defaulted Obligation”, “Delayed-Draw Loan”, “Equity Security”, “Government
Security”, “Illiquid Asset”, “Loan”, “Margin Stock”, “Participation Interest”,
“Revolver Loan”, “Senior Secured (Type I) Loan”, “Senior Secured (Type I
Cov-Lite) Loan”, “Senior Secured (Type II) Loan”, “Senior Secured (Type III)
Loan”, “Senior Secured (Type IV) Loan”, “Senior Secured Last Out (Type I) Loan”,
“ Senior Secured Last Out (Type II) Loan”, “Sold Participation Interest Loan”,
“Structured Finance Obligation’, “Synthetic Security”, “Traditional Second Lien
Loan” or “Zero Value Portfolio Asset”, (ii) the domicile or other classification
or characterization of an Obligor, (iii) whether the conditions specified in the
definition of “Delivered” have been complied with or (iv) the Initial Market
Value or Advance Value of a Portfolio Asset.

 

  Page 4

 

 

3.          Compensation. The Issuer agrees to pay, and the Collateral
Administrator shall be entitled to receive compensation for, and reimbursement
for reasonable expenses in connection with, the Collateral Administrator’s
performance of the duties called for herein as set forth in a separate fee
letter; provided that, such amounts will be payable solely as Administrative
Expenses from the Expense Account in accordance with and as contemplated by
Section 10.3(c) of the Indenture and the Equity Contribution Agreement or
according to the Priority of Payments.

 

4.          Limitation of Responsibility of the Collateral Administrator;
Indemnification.

 

(a)          The Collateral Administrator will have no responsibility under this
Agreement other than to render the services expressly called for hereunder in
good faith and without willful misconduct, or gross negligence in the
performance of its duties hereunder. The Collateral Administrator shall incur no
liability to anyone in acting or relying upon any signature, instrument,
statement, notice, resolution, request, direction, consent, order, certificate,
report, opinion, bond or other document or paper reasonably believed by it to be
genuine and reasonably believed by it to be signed by the proper party or
parties. The Collateral Administrator may exercise any of its rights or powers
hereunder or perform any of its duties hereunder either directly or by or
through agents or attorneys, and the Collateral Administrator shall not be
responsible for any misconduct or negligence on the part of any agent or
attorney appointed hereunder with due care by it. The Collateral Administrator
shall not be liable for errors in judgment made by it in good faith unless it
was grossly negligent in ascertaining pertinent facts. Neither the Collateral
Administrator nor any of its affiliates, directors, officers, shareholders,
agents or employees will be liable to the Collateral Manager, the Issuer, the
Liquidation Agent or any other Person, except by reason of acts or omissions by
the Collateral Administrator constituting willful misconduct, or gross
negligence in the performance of the Collateral Administrator’s duties
hereunder. The Collateral Administrator shall in no event have any liability for
the actions or omissions of the Issuer, the Collateral Manager, the Liquidation
Agent or any other Person, and shall have no liability for any inaccuracy or
error in any duty performed by it that results from or is caused by inaccurate,
untimely or incomplete information or data received by it from the Issuer, the
Collateral Manager, the Liquidation Agent or another Person (other than the
Trustee, if the same Person shall be serving as Trustee and Collateral
Administrator hereunder) except to the extent that such inaccuracies or errors
are caused by the Collateral Administrator’s own willful misconduct, or gross
negligence in the performance of its duties hereunder. The Collateral
Administrator shall not be liable for failing to perform or delay in performing
its specified duties hereunder which results from or is caused by (i) a failure
or delay on the part of the Issuer, the Collateral Manager, the Liquidation
Agent or another Person (other than the Trustee, if the same Person shall be
serving as Trustee and Collateral Administrator hereunder) in furnishing
necessary, timely and accurate information to the Collateral Administrator
except to the extent that failure or delay is caused by the Collateral
Administrator’s own willful misconduct, or gross negligence in the performance
of its duties hereunder; or by (ii) events or circumstances beyond its
reasonable control, including without limitation, acts of war or terrorism,
governmental or quasi-governmental actions, including the suspension of trading
or the suspension of foreign exchange, interruptions of telecommunications or
other utilities and other force majeure events. The duties and obligations of
the Collateral Administrator and its employees or agents shall be determined
solely by the express provisions of this Agreement and they shall not be under
any obligation or duty except for the performance of such duties and obligations
as are specifically set forth herein, and no implied covenants shall be read
into this Agreement against them. The Collateral Administrator may consult with
counsel and shall be protected in any action taken in good faith in accordance
with the advice of such counsel.

 

  Page 5

 

 

(b)          The Collateral Administrator may rely conclusively on any notice,
certificate or other document (including, without limitation, telecopier or
other electronically transmitted instructions, documents or information)
furnished to it hereunder and reasonably believed by it in good faith to be
genuine. The Collateral Administrator shall not be liable for any action taken
by it in good faith and reasonably believed by it to be within the discretion or
powers conferred upon it, or taken by it pursuant to any direction or
instruction by which it is governed hereunder, or omitted to be taken by it by
reason of the lack of direction or instruction required hereby for such action.
The Collateral Administrator shall not be bound to make any investigation into
the facts or matters stated in any certificate, report or other document;
provided that, if the form thereof is prescribed by this Agreement, the
Collateral Administrator shall examine the same to determine whether it conforms
on its face to the requirements hereof. The Collateral Administrator shall not
be deemed to have knowledge or notice of any matter unless actually known to an
Officer of the Collateral Administrator who is authorized to act for the
Collateral Administrator in matters relating to, and binding upon, the
Collateral Administrator with respect to the subject matter of the request.
Under no circumstances shall the Collateral Administrator be liable for
indirect, punitive, special or consequential damages (including but not limited
to lost profits) under or pursuant to this Agreement, its duties or obligations
hereunder or arising out of or relating to the subject matter hereof, even if
the Collateral Administrator has been advised of the likelihood of such damages
and regardless of the form of such action. It is expressly acknowledged by the
Issuer and the Collateral Manager that application and performance by the
Collateral Administrator of its various duties hereunder (including
recalculations to be performed in respect of the matters contemplated hereby)
shall be based upon, and in reliance upon, data and information provided to it
by the Collateral Manager (and/or the Issuer) with respect to the Collateral,
and the Collateral Administrator shall have no responsibility for the accuracy
of any such information or data provided to it by such persons. Nothing herein
shall impose or imply any duty or obligation on the part of the Collateral
Administrator to verify, investigate or audit any such information or data
(except to the extent any such information provided is patently incorrect or
inconsistent with any proximally received information or instruction, in which
case the Collateral Administrator shall investigate any such discrepancy), or to
determine or monitor on an independent basis whether any issuer of the
Collateral is in default or in compliance with the underlying documents
governing or securing such securities, from time to time, the role of the
Collateral Administrator hereunder being solely to perform certain mathematical
computations and data comparisons, and to render certain reports, all as
provided herein. For purposes of monitoring rating changes by any rating agency,
the Collateral Administrator shall be entitled to use and rely (in good faith)
exclusively upon publicly available information relating to ratings published by
the Rating Agencies, and shall have no liability for any inaccuracies in such
publicly available information. The rights, protections, benefits, immunities
and indemnities afforded to the Trustee under the Indenture shall also be
afforded to the Collateral Administrator hereunder.

 

  Page 6

 

 

(c)          If the same Person is not serving as both Collateral Administrator
and Trustee, the Collateral Administrator shall not be bound to follow any
amendment, modification, supplement or waiver to the Indenture or other
transaction document until it has received written notice of such amendment,
modification, supplement or waiver and a copy thereof from the Issuer or the
Trustee; provided that, the Collateral Administrator shall not be bound by any
amendment, modification, supplement or waiver to the Indenture or other
Transaction Document that materially adversely affects the rights or obligations
of the Collateral Administrator unless the Collateral Administrator shall have
consented thereto.

 

(d)          The Issuer and Collateral Manager shall, and hereby agree to,
jointly and severally reimburse, indemnify and hold harmless the Collateral
Administrator and its affiliates, directors, officers, shareholders, agents and
employees for and from any and all losses, damages, liabilities, demands,
charges, costs, expenses (including the reasonable fees and expenses of counsel
and other experts) and claims of any nature in respect of, or arising from any
acts or omissions performed or omitted by the Collateral Administrator, its
affiliates, directors, officers, shareholders, agents or employees pursuant to
or in connection with the terms of this Agreement, or in the performance or
observance of its duties or obligations under this Agreement; provided that (i)
the same are in good faith and without willful misconduct and/or gross
negligence in the performance of its duties hereunder on the part of the
Collateral Administrator or any such affiliate, director, officer, shareholder,
agent or employee; and (ii) in the case of the Issuer, such amounts will be
payable as Administrative Expenses from the Expense Account in accordance with
and as contemplated by Section 10.3(c) of the Indenture and the Equity
Contribution Agreement according to the Priority of Payments.

 

(e)          Without limiting the generality of any terms of this Section 4, the
Collateral Administrator shall have no liability for any failure, inability or
unwillingness on the part of the Collateral Manager, the Liquidation Agent or
Issuer (or Trustee, if not the same Person as the Collateral Administrator) to
provide accurate and complete information on a timely basis to the Collateral
Administrator, or otherwise on the part of any such party to comply with the
terms of this Agreement, the Indenture or Collateral Management Agreement, and
shall have no liability for any inaccuracy or error in the performance or
observance on the Collateral Administrator’s part of any of its duties hereunder
that is caused by or results from any such inaccurate, incomplete or untimely
information received by it, or other failure on the part of any such other party
to comply with the terms hereof.

 

(f)          Nothing herein shall obligate the Collateral Administrator to
determine independently the characteristics or categorization of any Portfolio
Asset, or to evaluate or verify the Collateral Manager’s categorization of any
Portfolio Asset, it being understood that any such determination shall be the
responsibility of the Collateral Manager (and shall be included by the
Collateral Administrator in the Collateral Database based exclusively upon the
information and any categorization it may receive from the Collateral Manager).
In no instance shall the Collateral Administration be under an obligation or
duty to determine or investigate whether any item of Collateral meets the
definition of “Portfolio Asset.”

 

  Page 7

 

 

5.          No Joint Venture. Nothing contained in this Agreement (i) shall
constitute the Issuer, the Collateral Administrator and the Collateral Manager
members of any partnership, joint venture, association, syndicate,
unincorporated business or other separate entity, (ii) shall be construed to
impose any liability as such on any of them or (iii) shall be deemed to confer
on any of them any express, implied or apparent authority to incur any
obligation or liability on behalf of the others.

 

6.          Term. This Agreement shall continue in effect so long as the
Indenture remains in effect with respect to the Notes, unless this Agreement has
been previously terminated in accordance with Section 7 hereof; provided, that
the Collateral Administrator shall be released from its obligations hereunder
upon its ceasing to act as Collateral Administrator. Notwithstanding the
foregoing, the indemnification obligations of all parties under Section 4 hereof
shall survive the termination of this Agreement, the resignation or removal of
the Collateral Administrator or the release of any party hereto with respect to
matters occurring prior to such termination, resignation, removal or release.

 

7.          Termination.

 

(a)          This Agreement may be terminated without cause by any party upon
not less than 90 days’ prior written notice to the other parties.

 

If at any time prior to the payment in full of the obligations under the Notes,
the Collateral Administrator shall resign or be removed as Trustee under the
Indenture, such resignation or removal shall be deemed a resignation or removal
of the Collateral Administrator hereunder (without any requirement for separate
notice).

 

(b)          At the option of the Issuer, this Agreement may be terminated upon
ten days’ written notice of termination from the Issuer to the Collateral
Administrator if any of the following events shall occur:

 

(i)          if the Collateral Administrator shall (i) willfully default in the
performance of any of its duties under this Agreement or (ii) breach any
material provision of this Agreement and, if such default or breach is curable,
shall not cure such default or breach within thirty days of the Collateral
Administrator being notified in writing of such default or breach (or, if such
default or breach cannot be cured in such time, the Collateral Administrator
shall not have given within thirty days such assurance of cure as shall be
reasonably satisfactory to the Collateral Manager and the Issuer) or the default
or breach is not cured within 60 days of such notification;

 

(ii)         if a court having jurisdiction in the premises shall enter a decree
or order for relief in respect of the Collateral Administrator in any
involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or appoint a receiver, conservator, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of the
Collateral Administrator or for any substantial part of its property, or order
the winding up or liquidation of its affairs; or

 

  Page 8

 

 

(iii)        if the Collateral Administrator shall commence a voluntary case
under applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or shall consent to the entry of an order for relief in an involuntary
case under any such law, or shall consent to the appointment of or taking
possession by a receiver, conservator, liquidator, assignee, trustee, custodian,
sequestrator (or similar official) of the Collateral Administrator or for any
substantial part of its property, or shall make any general assignment for the
benefit of creditors; shall fail generally to pay its debts as they become due;
or permits or suffers all or substantially all of its properties or assets to be
sequestered or attached by a court order and the order remains undismissed for
60 days; or

 

(iv)        the Collateral Administrator is dissolved (other than pursuant to a
consolidation, amalgamation or merger) or has a resolution passed for its
winding-up, official management or liquidation (other than pursuant to a
consolidation, amalgamation or merger).

 

If any of the events specified in clauses (ii), (iii) or (iv) of this Section
7(b) shall occur, this Agreement shall terminate automatically and the
Collateral Administrator shall give prompt written notice thereof to the Issuer
and the Collateral Manager after the happening of such event.

 

(c)          Except when the Collateral Administrator shall be removed pursuant
to subsection (b) of this Section 7 or shall resign pursuant to subsection (d)
of this Section 7, no removal or resignation of the Collateral Administrator
shall be effective until the date as of which a successor Collateral
Administrator reasonably acceptable to the Issuer shall have agreed in writing
to assume all of the Collateral Administrator’s duties and obligations pursuant
to this Agreement and shall have executed and delivered an agreement in form and
content reasonably satisfactory to the Issuer and the Collateral Manager. Upon
any resignation or removal of the Collateral Administrator hereunder, the Issuer
shall promptly, and in any case within ninety (90) days after the related notice
of resignation or removal, appoint a qualified successor to act as collateral
administrator hereunder and cause such successor collateral administrator to
execute and deliver an agreement accepting such appointment as described in the
preceding sentence. If the Issuer fails to appoint such a qualified successor
which duly accepts its appointment by properly executing and delivering such an
agreement within such time, the retiring Collateral Administrator shall be
entitled to petition a court of competent jurisdiction for the appointment of a
successor to serve as collateral administrator hereunder and shall be
indemnified pursuant to Section 4(c) hereof for the reasonable costs and
expenses thereof.

 

(d)          Notwithstanding the foregoing, the Collateral Administrator may
resign its duties hereunder without any requirement that a successor Collateral
Administrator be obligated hereunder and without any liability for further
performance of any duties hereunder (A) upon the 5th Business Day following the
termination (whether by resignation or removal) of U.S. Bank as Trustee under
the Indenture, (B) with at least 90 days prior written notice to the Collateral
Manager and the Issuer, upon any reasonable determination by U.S. Bank that the
taking of any action that it has been requested to perform as Collateral
Administrator pursuant to the terms of this Agreement would be in conflict with
or in violation of its duties or obligations as Trustee under the Indenture and
after notice of such determination, the requesting party has not withdrawn or
modified such request, or (C) upon at least 90 days’ prior written notice of
termination to the Collateral Manager and the Issuer upon the occurrence of any
of the following events and the failure to cure such event within such 90 day
notice period: (i) failure of the Issuer or the Collateral Manager to pay any of
the amounts specified in Section 3 hereof within 90 days after such amount is
due pursuant to Section 3 hereof or (ii) failure of the Issuer to provide any
indemnity payment to U.S. Bank pursuant to the terms of this Agreement, as the
case may be, within 90 days of the receipt by the Issuer of a written request
for such payment or reimbursement.

 

  Page 9

 

 

(e)          Any Person into which the Collateral Administrator may be merged or
converted or with which it may be consolidated, or any Person resulting from any
merger, conversion or consolidation to which the Collateral Administrator shall
be a party, or any Person succeeding to all or substantially all of the
corporate trust business of the Collateral Administrator, shall be the successor
of the Collateral Administrator hereunder without the execution or filing of any
paper or any further act on the part of any of the parties hereto and shall be
bound automatically by the terms and provisions hereof.

 

8.          Representations and Warranties.

 

(a)          The Collateral Manager hereby represents and warrants to the Issuer
and the Collateral Administrator as follows:

 

(i)          The Collateral Manager is a limited liability company formed under
the laws of the State of Delaware and has full power and authority to execute,
deliver and perform this Agreement and all obligations required hereunder and
has taken all necessary members action to authorize this Agreement on the terms
and conditions hereof, the execution, delivery and performance of this Agreement
and the performance of all obligations imposed upon it hereunder. No consent of
any other person including, without limitation, members and creditors of the
Collateral Manager, and no license, permit, approval or authorization of,
exemption by, notice or report to, or registration, filing or declaration with,
any governmental authority, except those that have been obtained, is required by
the Collateral Manager in connection with this Agreement or the execution,
delivery, performance, validity or enforceability of this Agreement and the
obligations imposed upon it hereunder. This Agreement constitutes the legal,
valid and binding obligations of the Collateral Manager enforceable against the
Collateral Manager in accordance with its terms subject, as to enforcement, (a)
to the effect of bankruptcy, insolvency or similar laws affecting generally the
enforcement of creditors’ rights as such laws would apply in the event of any
bankruptcy, receivership, insolvency or similar event applicable to the
Collateral Manager and (b) to general equitable principles (whether
enforceability of such principles is considered in a proceeding at law or in
equity).

 

(ii)         The execution, delivery and performance by the Collateral Manager
of this Agreement and the documents and instruments required hereunder will not
violate any provision of any existing law or regulation binding on the
Collateral Manager, or any order, judgment, award or decree of any court,
arbitrator or governmental authority binding on the Collateral Manager, or the
governing instruments of, or any securities, the Collateral Manager or of any
mortgage, indenture, lease, contract or other agreement, instrument or
undertaking to which the Collateral Manager is a party or by which the
Collateral Manager or any of its assets may be bound, the violation of which
would have a material adverse effect on the business, operations, assets or
financial condition of the Collateral Manager and will not result in, or
require, the creation or imposition of any lien on any of its property, assets
or revenues pursuant to the provisions of any such mortgage, indenture, lease,
contract or other agreement, instrument or undertaking.

 

  Page 10

 

 

(b)          The Issuer hereby represents and warrants to the Collateral
Administrator and the Collateral Manager as follows:

 

(i)          The Issuer is a Delaware limited liability company and has the full
power and authority to execute, deliver and perform this Agreement and all
obligations required hereunder and has taken all necessary action to authorize
this Agreement on the terms and conditions hereof, the execution, delivery and
performance of this Agreement and the performance of all obligations imposed
upon it hereunder. No consent of any other person including, without limitation,
stockholders and creditors of the Issuer, and no license, permit, approval or
authorization of, exemption by, notice or report to, or registration, filing or
declaration with, any governmental authority, except those that have been
obtained, is required by the Issuer in connection with this Agreement or the
execution, delivery, performance, validity or enforceability of this Agreement
and the obligations imposed upon it hereunder. This Agreement constitutes the
legal, valid and binding obligations of the Issuer enforceable against the
Issuer in accordance with their terms subject, as to enforcement, (a) to the
effect of bankruptcy, insolvency or similar laws affecting generally the
enforcement of creditors’ rights as such laws would apply in the event of any
bankruptcy, receivership, insolvency or similar event applicable to the Issuer
and (b) to general equitable principles (whether enforceability of such
principles is considered in a proceeding at law or in equity).

 

(ii)         The execution, delivery and performance by the Issuer of this
Agreement and the documents and instruments required hereunder will not violate
any provision of any existing law or regulation binding on the Issuer, or any
order, judgment, award or decree of any court, arbitrator or governmental
authority binding on the Issuer, or the constitutional documents of, or any
securities issued by, the Issuer or of any mortgage, indenture, lease, contract
or other agreement, instrument or undertaking to which the Issuer is a party or
by which the Issuer or any of its assets may be bound, the violation of which
would have a material adverse effect on the business, operations, assets or
financial condition of the Issuer and will not result in, or require, the
creation or imposition of any lien on any of its property, assets or revenues
pursuant to the provisions of any such mortgage, indenture, lease, contract or
other agreement, instrument or undertaking.

 

  Page 11

 

 

(c)          The Collateral Administrator hereby represents and warrants to the
Collateral Manager and the Issuer as follows:

 

(i)          The Collateral Administrator is a national banking association with
trust powers duly organized and validly existing under the laws of the United
States of America and has full corporate power and authority to execute, deliver
and perform this Agreement and all obligations required hereunder and has taken
all necessary corporate action to authorize this Agreement on the terms and
conditions hereof, the execution, delivery and performance of this Agreement and
all obligations required hereunder. No consent of any other person including,
without limitation, stockholders and creditors of the Collateral Administrator,
and no license, permit, approval or authorization of, exemption by, notice or
report to, or registration, filing or declaration with, any governmental
authority, except those that have been obtained, is required by the Collateral
Administrator in connection with this Agreement or the execution, delivery,
performance, validity or enforceability of this Agreement and the obligations
imposed upon it hereunder. This Agreement constitutes the legal, valid and
binding obligations of the Collateral Administrator enforceable against the
Collateral Administrator in accordance with their terms subject, as to
enforcement, (a) to the effect of bankruptcy, insolvency or similar laws
affecting generally the enforcement of creditors’ rights as such laws would
apply in the event of any bankruptcy, receivership, insolvency or similar event
applicable to the Collateral Administrator and (b) to general equitable
principles (whether enforceability of such principles is considered in a
proceeding at law or in equity).

 

(ii)         The execution, delivery and performance of this Agreement and the
documents and instruments required hereunder will not violate any provision of
any existing law or regulation binding on the Collateral Administrator, or any
order, judgment, award or decree of any court, arbitrator or governmental
authority binding on the Collateral Administrator, or the certificate or
articles of association or incorporation or by-laws of the Collateral
Administrator or of any mortgage, indenture, lease, contract or other agreement,
instrument or undertaking to which the Collateral Administrator is a party or by
which the Collateral Administrator or any of its assets may be bound, the
violation of which would have a material adverse effect on the business,
operations, assets or financial condition of the Collateral Administrator and
will not result in, or require, the creation or imposition of any lien on any of
its property, assets or revenues pursuant to the provisions of any such
mortgage, indenture, lease, contract or other agreement, instrument or
undertaking.

 

9.          Confidential Information. Section 14.15 (Confidential Information)
of the Indenture is hereby incorporated herein mutatis mutandis.

 

10.         Amendments. This Agreement may not be amended, changed, modified or
terminated (except as otherwise expressly provided herein) except by the
Collateral Manager, the Issuer and the Collateral Administrator in writing.

 

11.         Governing Law. This Agreement shall be construed in accordance with,
and this Agreement and any matters arising out of or relating in any way
whatsoever to this Agreement (whether in contract, tort or otherwise), shall be
governed by, the law of the State of New York.

 

12.         Notices. All notices, requests, directions and other communications
permitted or required hereunder shall be in writing (including by electronic
mail) and shall be deemed to have been duly given when received and shall be
given or made to a party at its address specified in Section 14.3 of the
Indenture.

 

  Page 12

 

 

13.         Successors and Assigns. This Agreement shall inure to the benefit
of, and be binding upon, the successors and assigns of each of the Collateral
Manager, the Issuer and the Collateral Administrator; provided that:

 

(i)          the Collateral Administrator may not transfer (by operation of law
or otherwise) any of its rights and obligations hereunder without the prior
written consent of the Collateral Manager and the Issuer, except that the
Collateral Administrator may perform duties through attorneys and agents as
provided in Section 4(a) hereof;

 

(ii)         the Issuer may not transfer (by operation of law or otherwise) any
of its rights and obligations hereunder without the prior written consent of the
Collateral Manager and the Collateral Administrator, except that (x) each of the
Collateral Manager and the Collateral Administrator hereby acknowledges and
consents to the Issuer’s collateral assignment of this Agreement to the Trustee
pursuant to the Indenture and (y) the Issuer may make such a transfer of all of
its rights and obligations under this Agreement pursuant to a consolidation or
amalgamation with, or merger with or into, or transfer of all or substantially
all its assets to, another Person (so long as the same is effected in accordance
with the Indenture); and

 

(iii)        the Collateral Manager may not transfer any of its rights and
obligations hereunder without the prior written consent of the Issuer and the
Collateral Administrator, provided that any party that succeeds to the
Collateral Manager under the Collateral Management Agreement shall automatically
succeed to the ongoing Collateral Manager obligations hereunder.

 

14.         Counterparts. This Agreement (and each amendment, modification and
waiver in respect of this Agreement) may be executed and delivered in
counterparts (including by e-mail (PDF) or facsimile transmission), each of
which will be deemed an original, and all of which together constitute one and
the same instrument. Delivery of an executed counterpart signature page of this
Agreement by e-mail (PDF) or facsimile transmission shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

15.         Conflict with the Indenture. If this Agreement shall require that
any action be taken with respect to any matter and the Indenture shall require
that a different action be taken with respect to such matter, and such actions
shall be mutually exclusive, or if this Agreement should otherwise conflict with
the Indenture, the provisions of the Indenture in respect thereof shall control.

 

  Page 13

 

 

16.         Limited Recourse. Each of the Collateral Administrator and the
Collateral Manager agrees that the payment of all amounts to which it is
entitled pursuant to this Agreement from the Issuer shall be subordinated to the
extent set forth in the Indenture. Notwithstanding any other provision of this
Agreement, all of the obligations of the Issuer under this Agreement are limited
recourse obligations of the Issuer payable solely as Administrative Expenses
from amounts credited to the Expense Account pursuant to Section 10.3(c) of the
Indenture and the Equity Contribution Agreement or according to the Priority of
Payments, and following the reduction thereof to zero and realization of all
other Collateral and application of the proceeds thereof in accordance with the
Indenture, all obligations of and any claims against the Issuer hereunder or
arising in connection herewith shall be extinguished and shall not thereafter
revive. Each of the Collateral Administrator and the Collateral Manager further
agrees that, except as so contemplated by Section 10.3(c) of the Indenture and
the Equity Contribution Agreement or according to the Priority of Payments, it
will not have any recourse against any other asset of the Issuer or against any
Officer, director, employee, partner, member, shareholder or incorporator of the
Issuer or its Affiliates, successors or assigns for the payment of any amounts
payable under this Agreement. It is understood that this Section 16 shall not
(i) prevent recourse to the Collateral for the sums due or to become due under
any security, instrument or agreement which is part of the Collateral; or (ii)
constitute a waiver, release or discharge of any indebtedness or obligation
evidenced by the Notes or secured by the Indenture until such Collateral has
been realized. It is further understood that this Section 16 shall not limit the
right of any Person to name the Issuer as a party defendant in any Proceeding or
in the exercise of any other remedy under the Notes or the Indenture, so long as
no judgment in the nature of a deficiency judgment or seeking personal liability
shall be asked for or (if obtained) enforced against any such Person. Each of
the Collateral Administrator and the Collateral Manager consents to the
assignment of this Agreement as provided in the Granting Clause of the
Indenture. This Section 16 shall survive the termination of this Agreement.

 

17.         Survival. Notwithstanding any term herein to the contrary, all
indemnifications set forth or provided for in this Agreement, together with
Sections 3, 9, 11, 16, 18, 20 and 21 of this Agreement, shall survive the
termination of this Agreement and the resignation or removal of the Collateral
Administrator.

 

18.         No Petition in Bankruptcy. Notwithstanding any other provision of
this Agreement, each of the Collateral Administrator and the Collateral Manager
agrees not to cause the filing of a petition in bankruptcy or to institute any
reorganization, arrangement, insolvency, moratorium or liquidation proceedings
against the Issuer for the nonpayment of the fees or other amounts payable by
the Issuer to the Collateral Administrator or the Collateral Manager, as the
case may be, under this Agreement until the payment in full of all Notes issued
under the Indenture (and any other debt obligations of the Issuer that have been
rated upon issuance by any rating agency at the request of the Issuer) and the
expiration of a period equal to one year and a day or, if longer, the applicable
preference period then in effect and one day, following such payment in full.
Nothing in this Section 18 shall preclude, or be deemed to stop, the Collateral
Administrator or the Collateral Manager from taking any action prior to the
expiration of the aforementioned period in (A) any case or proceeding
voluntarily filed or commenced by the Issuer or (B) any involuntary insolvency
proceeding filed or commenced by a Person other than the Collateral
Administrator or the Collateral Manager. This Section 18 shall survive the
termination of this Agreement.

 

19.         Severability. If any term, provision, covenant or condition of this
Agreement, or the application thereof to any party hereto or any circumstance,
is held to be unenforceable, invalid or illegal (in whole or in part) for any
reason (in any relevant jurisdiction), the remaining terms, provisions,
covenants and conditions of this Agreement, modified by the deletion of the
unenforceable, invalid or illegal portion (in any relevant jurisdiction), will
continue in full force and effect, and such unenforceability, invalidity, or
illegality will not otherwise affect the enforceability, validity or legality of
the remaining terms, provisions, covenants and conditions of this Agreement, so
long as this Agreement, as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the deletion of such portion of this Agreement, will not substantially
impair the respective expectations or reciprocal obligations of the parties or
the practical realization of the benefits that would otherwise be conferred upon
the parties.

 

  Page 14

 

 

20.         Waiver of Jury Trial. EACH OF THE ISSUER, THE COLLATERAL
ADMINISTRATOR AND THE COLLATERAL MANAGER HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY PROCEEDINGS. Each party hereby (a) certifies that no representative,
agent or attorney of the other has represented, expressly or otherwise, that the
other would not, in the event of a Proceeding, seek to enforce the foregoing
waiver; and (b) acknowledges that it has been induced to enter into this
Agreement by, among other things, the mutual waivers and certifications in this
paragraph.

 

21.         Jurisdiction. With respect to any suit, action or proceedings
relating to this Agreement or any matter between the parties arising under or in
connection with this Agreement (“Proceedings”), each party irrevocably: (a)
submits to the non-exclusive jurisdiction of the Supreme Court of the State of
New York sitting in the Borough of Manhattan and the United States District
Court for the Southern District of New York, and any appellate court from any
thereof; and (b) waives any objection which it may have at any time to the
laying of venue of any Proceedings brought in any such court, waives any claim
that such Proceedings have been brought in an inconvenient forum and further
waives the right to object, with respect to such Proceedings, that such court
does not have any jurisdiction over such party. Nothing in this Agreement
precludes any of the parties from bringing Proceedings in any other
jurisdiction, nor will the bringing of Proceedings in any one or more
jurisdictions preclude the bringing of Proceedings in any other jurisdiction.
Subject to applicable law, each party irrevocably consents to the service of
process in any Proceeding by the mailing or delivery of copies of such process
as set forth in Section 12 hereof.

 

  Page 15

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Collateral
Administration Agreement to be executed effective as of the day first above
written.

 

  MURRAY HILL FUNDING II, LLC,   as Issuer         By: /s/ Michael A. Reisner  
Name: Michael A. Reisner   Title: Co-Chief Executive Officer

 

COLLATERAL ADMINISTRATION AGREEMENT

 

 

  CĪON INVESTMENT MANAGEMENT, LLC,   as Collateral Manager         By: /s/
Michael A. Reisner   Name: Michael A. Reisner   Title: Co-Chief Executive
Officer

 

COLLATERAL ADMINISTRATION AGREEMENT

 

 

  U.S. BANK NATIONAL ASSOCIATION,   as Collateral Administrator         By: /s/
Ralph J. Creasia, Jr.   Name: Ralph J. Creasia, Jr.   Title: Senior Vice
President

 

COLLATERAL ADMINISTRATION AGREEMENT

 

 

  MURRAY HILL FUNDING, LLC,   solely with respect to Section 4 hereof        
By: /s/ Michael A. Reisner   Name: Michael A. Reisner   Title: Co-Chief
Executive Officer

 

COLLATERAL ADMINISTRATION AGREEMENT

 